AUDIT COMMITTEE CHARTER Purpose The Audit Committee shall assist the Board of Directors of the Company with the oversight of the Company’s financial reports and accounting practices to ensure that they are in compliance with legal and regulatory requirements and are within acceptable limits of sound practice. The Audit Committee shall also prepare any and all reports required to be prepared and/or disclosed by the Audit Committee pursuant to the rules of the Securities and Exchange Commission, the listing standards of any exchange or national market system upon which the Company’s securities are listed for trading, or any other applicable laws or regulations. Composition and Term of Office The Audit Committee shall be composed of at least three non-affiliated, independent directors appointed by the Board of Directors, provided if the Board is composed of less than three independent members, then the Audit committee shall be composed of all independent members of the Board. Directors who have served as officers or employees of the Company at any time within the past three years or who have participated in the preparation of the Company’s financial statements at any time during the past three years are ineligible to be on the Audit Committee. Audit Committee members shall not simultaneously serve on the audit committees of more than two other public companies. All members of the Audit Committee must be able to read and understand fundamental financial statements, including the Company’s balance sheet, income statement and cash flow statement. The Board of Directors shall appoint at least one member to the Committee who is deemed an “audit committee financial expert” as defined by the SEC and demonstrates “financial sophistication” as defined in NASDAQ Rule 4350(d)(2)(A). The Board of Directors shall designate one of the Audit Committee members as the Committee Chairperson. Each of the members of the Audit Committee shall be elected for a one year term. The election of members of the Audit Committee shall be held each year at the first meeting of the Board of Directors following the annual meeting of shareholders. Any member of the Audit Committee may be removed from the Audit Committee by the Board of Directors at any time, with or without cause, and with or without prior notice. Any vacancy in the Audit Committee created by removal or resignation of a member shall be filled by the Board of Directors. Frequency of Meetings The Audit Committee shall meet as often as Committee Chairperson determines, but not less frequently than quarterly. The Audit Committee shall meet periodically with management, the internal auditors and the independent auditor in separate executive sessions. The Audit Committee may request any officer or employee of the Company or the Company’s outside counsel or independent auditor to attend a meeting of the Audit Committee. The Audit Committee shall maintain minutes of meetings of the Audit Committee. Members of the Audit Committee may participate in a meeting by means of conference telephone or similar communications equipment by which all persons participating in the meeting can hear each other and such participation shall constitute presence in person at such meeting. Committee Authority and Responsibilities The Audit Committee shall have the sole authority to appoint or replace the independent auditor. The Audit Committee shall be directly responsible for the compensation and oversight of the work of the independent auditor (including resolution of disagreements between management and the independent auditor regarding financial reporting) for the purpose of preparing or issuing an audit report or related work. The independent auditor shall report directly to the Audit Committee. The Audit Committee shall pre-approve all auditing services and permitted non-audit services (including the fees and terms thereof) to be performed for the Company by its independent auditor, subject to the de minimus exceptions for non-audit services described in Section 10A(i)(1)(B) of the Exchange Act of 1934 which are approved by the Audit Committee prior to the completion of the audit. The Audit Committee shall have the authority, to the extent it deems necessary or appropriate, to retain independent legal, accounting or other advisors. The Company shall provide for appropriate funding, as determined by the Audit Committee, for payment of compensation to the independent auditor for the purpose of rendering or issuing an audit report and to any advisors employed by the Audit Committee. The Audit Committee shall make regular reports to the Board of Directors. The Audit Committee shall review and reassess the adequacy of this Charter annually and recommend any proposed changes to the Board of Directors for approval. The Audit Committee shall annually review the Audit Committee’s own performance. The Audit Committee, to the extent it deems necessary or appropriate, shall: Financial Statement and Disclosure Matters 1.
